Per Curiam.
Suit on a note. Answer by Miller, in several paragraphs, of which one was a general denial, and by his co-defendants in one paragraph, alleging that they were sureties only. Afterward there is an entry stating that the defendants appeared and “ withdrew their answers, except the general denial, in these words.” Then follows a paragraph which is a general denial by all the defendants. Trial and judgment for the plaintiff.
It is now urged that enough is shown by the record to make it manifest, that as the original answer contained no general denial by the co-defendants of Miller, a withdrawal, &c., would leave only such denial by said Miller, and no answer nor default as to the others.
'Waiving the question, whether some motion ought not to have been made, in the court below, to have presented any *37question here, we think an answer by all the defendants is of record.
Isaac Jenkinson, for the appellants.
The judgment is therefore affirmed, with 3 per cent, damages and costs.